               Case 19-10289-LSS             Doc 1903      Filed 06/19/20       Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


                                                             Chapter 11
In re:
                                               1             Case No. 19-10289 (LSS)
IMERYS TALC AMERICA, INC., et al.,
                                                             Jointly Administered
                                  Debtors,
                                                             Re: D.I. 1776



       LIMITED OBJECTION AND RESERVATION OF RIGHTS OF BROADVIEW
    INVESTMENTS, LLC, PTI UNION, LLC, AND PTI ROYSTON, LLC TO MOTION OF
     THE DEBTORS FOR AN ORDER CONFIRMING CLASSIFICATION OF CERTAIN
       CLAIMS FILED IN THE CHAPTER 11 CASES AS TALC PERSONAL INJURY
                     CLAIMS FROM THE CLAIMS REGISTER

         Broadview Investments, LLC, PTI Union, LLC, and PTI Royston, LLC (jointly referred

to as the (“Defendants”) hereby submit this limited objection and reservation of rights (the

“Limited Objection”) to the Motion of the Debtors for an Order Confirming Classification of

Certain Claims Filed in the Chapter 11 Cases as Talc Personal Injury Claims from the Claims

Register [D.I. 1776] (the “Motion”). In support of this Limited Objection, the Defendants, by

and through their undersigned counsel, respectfully represent as follows:

         1.        The Motion is premature and seeks relief that is contingent upon confirmation of

a plan of reorganization [D.I. 1714] (the “Plan”) for which the solicitation process has not yet

been approved. While the Defendants agree that their respective claims fall within the current

definition of “Talc Personal Injury Claims” contained in the Plan, the final solicitation version of

the Plan has yet to be filed. Any revisions to this defined term could affect the relief sought in

the Motion, and thus the Motion is premature.


1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Imerys Talc America, Inc. (“Imerys”) (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc
Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.


IMPAC 6760036v.2
               Case 19-10289-LSS         Doc 1903     Filed 06/19/20     Page 2 of 4




        2.         More importantly, the Motion seeks to expunge the Defendants’ claims “upon the

Effective Date of the Plan as such claimants will be required to file separate claims with the Talc

Personal Injury Trust pursuant to the terms of the Trust Distribution Procedures.” Motion, at

¶13. Yet, at this time, the Trust Distribution Procedures have not been filed on the docket or

otherwise made available to holders of Talc Personal Injury Claims. While the Defendants

appreciate the Debtors’ representations regarding the expected contents of such procedures, the

Defendants should be permitted to review and assess the Trust Distribution Procedures to ensure

that their opportunity to file a claim against the section 524(g) trust is preserved and maintained.

Otherwise, it is inappropriate to expunge claims solely on the basis of a document that has not

been shared with the claimant.

        3.         Moreover, Johnson & Johnson and Johnson & Johnson Consumer Inc.

(collectively, “J&J”) have sought stay relief to propose a process that is significantly different

from the one set forth in the Plan. Until that motion is resolved, the status of the proposed Plan

is uncertain at best. If the Debtors come to an agreement with J&J that substantially modifies the

Plan or if J&J is successful on its stay relief motion, the definitions in the Plan, especially with

respect to talc claims, will need to be revised. Even if J&J’s stay relief Motion is unsuccessful, it

has already identified a number of issues with respect to confirmation of the Plan that may

require substantial modifications. Thus, the Motion is also premature and improper for these

reasons.

        4.         Given the contingencies identified above, the Motion is premature.           The

Defendants submit that the hearing on the Motion should be adjourned until at least a date after

the Plan has gone out for solicitation and J&J’s stay relief motion has been resolved. Absent

that, any order on the Motion must preserve all claimants’ rights with respect to confirmation of


                                                     2
IMPAC 6760036v.2
               Case 19-10289-LSS         Doc 1903    Filed 06/19/20    Page 3 of 4




the Plan and must provide that the order will not have any res judicata effect on the Talc

Personal Injury Claims in the event that defined term is modified or altered by other revisions of

the Plan and its related documents.

        5.         By filing this Limited Objection, the Defendants do not intend to waive any

rights, arguments, or positions with respect to the Plan, and nothing herein shall be construed,

read, or interpreted as an agreement or consent to the Plan or any terms thereof. The Defendants

reserve all rights with respect to the Plan, the Trust Distribution Procedures, and any other

related documents filed in connection with confirmation. In addition, the Defendants reserve

their right to supplement or amend this Limited Objection at or prior to the hearing on the

Motion and present argument and examine witnesses on these or other issues at the hearing on

the Motion. Additionally, the Defendants join in any other objections to the Motion to the extent

not inconsistent herewith.

                                 CONSENT TO JURISDICTION

        6.         Pursuant to Local Rule 9013-1(f), the Defendants consent to entry of a final

judgment or order with respect to the Motion and this Limited Objection if it is determined that

the Court, absent consent of the parties, cannot enter such judgment or order consistent with

Article III of the United States Constitution.

        WHEREFORE, the Defendants respectfully request that any relief granted in connection

with the Motion be consistent with this Limited Objection, and for such other and further relief

as the Court deems just and proper.




                                                    3
IMPAC 6760036v.2
               Case 19-10289-LSS   Doc 1903   Filed 06/19/20    Page 4 of 4




Dated: June 19, 2020                  POTTER ANDERSON & CORROON LLP
       Wilmington, Delaware
                                      /s/ R. Stephen McNeill
                                      Phillip A. Rovner (DE Bar No. 3215)
                                      R. Stephen McNeill (DE Bar No. 5210)
                                      1313 North Market Street, Sixth Floor
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 984-6000
                                      Facsimile: (302) 658-1192
                                      Email: provner@potteranderson.com
                                               rmcneill@potteranderson.com

                                      -and-

                                      TUCKER ELLIS LLP
                                      Caroline Tinsley (49377)
                                      100 S Fourth Street, Suite 600
                                      St. Louis, Missouri 63102
                                      Telephone: (314) 256 -2550
                                      Facsimile: (314) 256-2549
                                      Email: caroline.tinsley@tuckerellis.com

                                     Attorneys for Broadview Investments, LLC, PTI
                                     Union, LLC and PTI Royston, LLC




                                              4
IMPAC 6760036v.2
